ACCEPTED
                                                                                            08-13-00363-CR
                                  08-13-00363-CR                                EIGHTH COURT OF APPEALS
                                                                                           EL PASO, TEXAS
                                                                                       4/29/2015 2:59:31 PM
                                                                                         DENISE PACHECO
                                                                                                     CLERK

                                No. 08-13-00363-CR

                                  IN THE                                  FILED IN
                                                                   8th COURT OF APPEALS
                            COURT OF APPEALS                           EL PASO, TEXAS
                         EIGHTH DISTRICT OF TEXAS                  4/29/2015 2:59:31 PM
                                                                       DENISE PACHECO
                                                                           Clerk
HECTOR MARTINEZ                                                         APPELLANT

V.

THE STATE OF TEXAS                                                        APPELLEE



                            STATE’S MOTION
                    TO SUBSTITUTE CORRECTED BRIEF

TO THE COURT OF APPEALS, EIGHTH DISTRICT OF TEXAS:

      COMES NOW, the State of Texas, and requests that the Court, pursuant to

TEX. R. APP. P. 38.7, allow the State to substitute its previously filed brief with a

typographically corrected brief, and would show the Court as follows:

                                           I.

      The State has timely filed its reply brief in the above-captioned case with the

Court on April 28, 2015. This case has not yet been set for argument.

      After the brief was filed, the State discovered typographical errors in the page

numbers listed on pages ii and iii of the Table of Contents. The page numbers do not

properly reflect the contents of the brief. This mistake was not discovered until after

the brief had been filed with the Clerk of the Court.
      A corrected brief has been prepared to substitute the brief now on file with the

Court. This corrected brief is identical to the brief filed on April 28 with the one

exception that the page numbers on pages ii and iii of the Table of Contents have

been corrected to properly reflect the contents of the brief.

                                          II.

      The State is tendering its corrected brief with this motion, and the undersigned

has sincerely tried to submit its corrected brief, free of typographical errors, as soon

as possible after discovering the need for corrections.




                                           2
                                     PRAYER

      WHEREFORE, the State prays that this motion to substitute corrected brief

will be granted.

                                       Respectfully submitted,

                                       JAIME ESPARZA
                                       DISTRICT ATTORNEY
                                       34th JUDICIAL DISTRICT


                                       /s/ Bryant Cabrera
                                       BRYANT FRANCIS CABRERA
                                       Asst. District Attorney
                                       District Attorney=s Office
                                       203 El Paso County Courthouse
                                       500 E. San Antonio
                                       El Paso, Texas 79901
                                       (915) 546-2059 ext. 3649
                                       FAX (915) 533-5520
                                       EMAIL bcabrera@epcounty.com
                                       SBN 24092210

                                       ATTORNEYS FOR THE STATE

                         CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing State=s motion to
substitute corrected brief was emailed, through an electronic-filing service provider,
on April 29, 2015, to appellant=s attorney: Ruben P. Morales, rbnpmrls@gmail.com.


                                       /s/ Bryant Cabrera
                                       BRYANT FRANCIS CABRERA



                                          3